DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
 	Claims 1-20 are pending in the application.
Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-5 and 9-11 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2)  as being unpatentable over Thompson (US 7662018 B2).

 	As to claim 1, Thompson teaches a cupped container for the collection of breast milk [as collection of elements forming nursing cup 10 Fig.5-6 for collecting breast milk Col.2, lines 35-48], comprising:
    PNG
    media_image1.png
    464
    736
    media_image1.png
    Greyscale

 	a cup 12 [cup-shaped base 12 with cup portion Col.4, lines 1-17] having:  	 	a cup surface [concave inner surface Fig.5 and/or a convex outer surface Fig.5,6 [Col.4, lines 2-4]; and  		a Reuleaux triangle-shaped cup perimeter 14 [Fig.4 where (as defined by Applicants’ Specification, pp.10-11, [0055]) the cup portion of cup 12 with cup perimeter as peripheral edge portion 14 defining cavity 16 Col.4,ll.3-5 and shaped to fit a lower position between bra and breast Fig. 8 Col.2, lines 59-60, as pear shaped (as with greater lower portion volume Col.2, lines 66-67) and has a triangle shape [upper neck portion smaller than lower base portion] Col.5, lines 29-32 Fig.4-6 where the bra supports the container/reservoir 18 to allow free drainage and collection of the milk into the container/reservoir 18 Col.45, lines Col.4, line 59, to Col.5, line 32 and where this is the same description of the Reuleaux triangle shape [0055]]; and
 	 a lid (cap 18) having a lid surface 18C and a Reuleaux triangle-shaped lid perimeter 18A/B (Reuleaux shaped as conforming to cup 12 perimeter 14, as presented above Fig.5-6),  		the lid perimeter 18A/B being configured to couple with the cup perimeter [18A/18B Fig. 5-6 annotated above as outer peripheral edge 18A and flange 18B of cap 18, Fig.5-6 Col.4, lines 4-17];
 	 	wherein when the lid perimeter 18A/B is coupled to the cup perimeter 14 FIg.5-6, the cupped container 12 has a Reuleaux triangle-shaped perimeter (as presented above) and the area between the cup surface and lid surface forms an interior cavity 16 of the cup container 12 [the lid 18 having an outer peripheral edge 18A of cap 18 Fig. 4,3 that includes an annular recess around a radially outer periphery thereof Fig. 3-4 as part of snap, friction, or rotational fit at outer edge 18A of cap 18 to cup 12 Col.4, lines 9-15, configured to receive the protrusion of the cupped container 12 Fig.3-4 Col.4, lines 4-7,9-16].

	As to claim 2, Thompson teaches wherein the lid 18 includes a hole 20 configured to receive a nipple [Fig.6 Col.4,ll.4-9] and provide a fluid conduit to the interior cavity 16 [Fig.5-6; Col.4,ll.4-9].

	As to claim 3, Thompson teaches wherein the hole 20 includes a contour to extend outwardly from the interior cavity 16 Fig.5.

	As to claim 4, Thompson teaches wherein the hole 20 is positioned above a centerline of the lid 18 (where portion of hole 20 extends above centerline of lid 18 Fig.5-6, according to broadest reasonable interpretation (BRI)].

	As to claim 5, Thompson teaches wherein the cup 12 further includes a pour spout [spout 26 Fig.6 Col.4,ll.7-9] located near a top portion of the cup perimeter 18A/B [as extending from the top portion of the cup/base 12 Fig. 3 Col.4, lines 49-50] and configured to pour milk from the interior cavity 16 [as configured to allow a user to pour any milk collected in cavity 16 through the spout 26 Fig.3 [Col.4, lines 36-39,44-47].

	As to claim 9, Thompson teaches wherein the lid 18 is configured to flexibly adapt to the shape of the breast [Col.3, lines 58-62];

	As to claims 10-11, Thompson teaches wherein the lid perimeter [of lid 18] is removably or fixedly coupled with the cup perimeter [peripheral edge 14 of cup 12] [Col.4,ll.4-7].

 				Claim Rejections - 35 USC § 103 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for ‘establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103 and potential 35 U.S.C. 102(a)(2) prior art under 35 U.S.C. 103.
 	Claims 6-8 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Nowak (US 2851203 A).  

	As to independent claim 12, Thompson teaches a cupped container for the collection of breast milk [as collection of elements forming nursing cup 10 Fig.5-6 for collecting breast milk Col.2, lines 35-48], comprising:
    PNG
    media_image1.png
    464
    736
    media_image1.png
    Greyscale
 	a cup 12 [cup-shaped base 12 with cup portion Col.4, lines 1-17] including:  		a concave inner and outer surface [concave inner surface Fig.5 and/or a convex outer surface Fig.5,6 Col.4, lines 2-4] coupled at:  		a Reuleaux triangle-shaped cup perimeter 14 [Fig.4 where (as defined by Applicants’ Specification, pp.10-11, [0055]) the cup portion of cup 12 with cup perimeter as peripheral edge portion 14 defining cavity 16 Col.4,ll.3-5 and shaped to fit a lower position between bra and breast Fig. 8 Col.2, lines 59-60, as pear shaped (as with greater lower portion volume Col.2, lines 66-67) and has a triangle shape where upper neck portion smaller than lower base portion Col.5, lines 29-32 Fig.4-6 where the bra supports the container/reservoir 18 to allow free drainage and collection of the milk into the container/reservoir 18 Col.45, lines Col.4, line 59, to Col.5, line 32 and where this is the same description of the Reuleaux triangle shape [0055]]; and
 	a lid (cap 18) having a lid surface 18C [outer and/or inner surface  Fig.5-6] and a Reuleaux triangle-shaped lid perimeter 18A/B [Reuleaux shaped as conforming to cup 12 perimeter 14 having Reuleaux triangle shape, as presented above Fig.5-6); 	 	wherein when the lid perimeter 18A/B is coupled to the cup perimeter 14 FIg.5-6, the cupped container 12 has a Reuleaux triangle-shaped perimeter (as presented above) and the area between the cup surface and lid surface forms an interior cavity 16 of the cup container 12 [the lid 18 having an outer peripheral edge 18A of cap 18 Fig. 4,3 that includes an annular recess around a radially outer periphery thereof Fig. 3-4 as part of snap, friction, or rotational fit at outer edge 18A of cap 18 to cup 12 Col.4, lines 9-15, configured to receive the protrusion of the cupped container 12 Fig.3-4 Col.4, lines 4-7,9-16];
 	a hole 20 in the lid 18 above a lid centerline [where portion of hole 20 extends above centerline of lid 18 Fig.5-6, according to broadest reasonable interpretation (BRI)] configured to receive a nipple [Fig.6 Col.4,ll.7-9] and provide a fluid conduit to the cupped container [Fig.5-6; Col.4,ll.4-9]; and
 	a pour spout [spout 26 Fig.6 Col.4,ll.7-9] located near a top portion of the cup perimeter 18A/B [as extending from the top portion of the cup/base 12 Fig. 3 Col.4, lines 49-50] and configured to pour milk from the interior cavity 16 [as configured to allow a user to pour any milk collected in cavity 16 through the spout 26 Fig.3 [Col.4, lines 36-39,44-47].
 	Thompson does not teach that the device comprises a removably insertable plug configured for placement in the opening of the spout to prevent milk from coming out.
 	
    PNG
    media_image2.png
    366
    443
    media_image2.png
    Greyscale
However, Nowak teaches a milk container 1 Fig.2-4 [Col.1, line 70] comprising: 	 a removably insertable stopper, cap 14 Fig.2-4 [cover 14 Fig. 2-4 [Col.2, lines 34-44] for placement in the opening Fig. 2-4 [Col.2, lines 38-39] of a spout 11 Fig. 2-4 [Col.2, lines 14-21] preventing milk from leaking out [Col.1, lines 17-18; Col.2, lines 34-35]; 	in order to provide a milk container having a pouring spout that will prevent undesirable dripping or spillage [Col.1, lines 29-31]. 	It would have been obvious to one of ordinary skill in the art at the time the invention to modify the device of Thompson to provide the plug of Nowak, and one of skill would have been motivated to do so, in order to provide a milk container having a pouring spout that will prevent undesirable dripping or spillage.

	As to independent claim 18, Thompson teaches a method for collecting breast milk [Abstract; as method using a nursing cup 10 Fig.5-6 for collecting breast milk Col.2, lines 35-48], comprising: 	providing: a cupped container 10 [nursing cup 10 Fig.5-6 Col.2, lines 35-48], including:
    PNG
    media_image1.png
    464
    736
    media_image1.png
    Greyscale
 	 	a cup 12 [cup-shaped base 12 with cup portion Col.4, lines 1-17] having   			a cup surface [concave inner surface Fig.5 and/or a convex outer surface Fig.5,6 Col.4, lines 2-4]; and  			a Reuleaux triangle-shaped cup perimeter 14 [Fig.4 where (as defined by Applicants’ Specification, pp.10-11, [0055]) the cup portion of cup 12 with cup perimeter as peripheral edge portion 14 defining cavity 16 Col.4,ll.3-5 and shaped to fit a lower position between bra and breast Fig. 8 Col.2, lines 59-60, as pear shaped (as with greater lower portion volume Col.2, lines 66-67) and has a triangle shape where upper neck portion smaller than lower base portion Col.5, lines 29-32 Fig.4-6 where the bra supports the container/reservoir 18 to allow free drainage and collection of the milk into the container/reservoir 18 Col.45, lines Col.4, line 59, to Col.5, line 32 and where this is the same description of the Reuleaux triangle shape [0055]]; and
 	 	a lid (cap 18) having a lid surface 18C [outer and/or inner surface Fig.5-6] and a Reuleaux triangle-shaped lid perimeter 18A/B [Reuleaux shaped as conforming to cup 12 perimeter 14 having Reuleaux triangle shape, as presented above Fig.5-6);  		 	wherein when the lid perimeter 18A/B is coupled to the cup perimeter 14 FIg.5-6, the cupped container 12 has a Reuleaux triangle-shaped perimeter (as presented above) and the area between the cup surface and lid surface forms an interior cavity 16 of the cup container 12 [the lid 18 having an outer peripheral edge 18A of cap 18 Fig. 4,3 that includes an annular recess around a radially outer periphery thereof Fig. 3-4 as part of snap, friction, or rotational fit at outer edge 18A of cap 18 to cup 12 Col.4, lines 9-15, configured to receive the protrusion of the cupped container 12 Fig.3-4 Col.4, lines 4-7,9-16];
 	 	a hole 20 in the lid 18 above a lid centerline [where portion of hole 20 extends above centerline of lid 18 Fig.5-6, according to broadest reasonable interpretation (BRI)] configured to receive a nipple [Fig.6 Col.4,ll.7-9] and provide a fluid conduit to the cupped container [Fig.5-6; Col.4,ll.4-9]; and
 	 	a pour spout [spout 26 Fig.6 Col.4,ll.7-9] located near a top portion of the cup perimeter 18A/B [as extending from the top portion of the cup/base 12 Fig. 3 Col.4, lines 49-50] and configured to pour milk from the interior cavity 16 [as configured to allow a user to pour any milk collected in cavity 16 through the spout 26 Fig.3 [Col.4, lines 36-39,44-47]; and 	inserting the collection device under a cup of a brassiere [Col.2,ll.59-60].

    PNG
    media_image2.png
    366
    443
    media_image2.png
    Greyscale
 	Thompson does not teach that the device comprises a removably insertable plug configured for placement in the opening of the spout to prevent milk from coming out. 	However, Nowak teaches a milk container 1 Fig.2-4 [Col.1, line 70] comprising: 	 a removably insertable stopper, cap 14 Fig.2-4 [cover 14 Fig. 2-4 [Col.2, lines 34-44] for placement in the opening Fig. 2-4 [Col.2, lines 38-39] of a spout 11 Fig. 2-4 [Col.2, lines 14-21] preventing milk from leaking out [Col.1, lines 17-18; Col.2, lines 34-35]; 	in order to provide a milk container having a pouring spout that will prevent undesirable dripping or spillage [Col.1, lines 29-31]. 	It would have been obvious to one of ordinary skill in the art at the time the invention to modify the device of Thompson to provide the plug of Nowak, and one of skill would have been motivated to do so, in order to provide a milk container having a pouring spout that will prevent undesirable dripping or spillage.

	As to claims 6-8 and 14-15, Thompson does not teach wherein: 	(as per claim 6) the device further comprises a stopper having an insertable portion configured for insertion in the opening of the spout; and 	(as per claims 7-8 and 14-15) the stopper includes a reminder strap configured to attach to an article of clothing; and/or a strap having a first end coupled to the insertable portion and a second end coupled to the cup, wherein the strap is used to prevent the stopper from becoming disengaged from the cup.

    PNG
    media_image2.png
    366
    443
    media_image2.png
    Greyscale
 	However, Nowak teaches a milk container 1 Fig.2-4 [Col.1, line 70] comprising: 	(as per claim 6) a stopper having an insertable portion 14 Fig.2-4 [cover 14 Fig. 2-4 [Col.2, lines 34-44] for placement in the opening Fig. 2-4 [Col.2, lines 38-39] of a spout 11 Fig. 2-4 [Col.2, lines 14-21]; and 	(as per claims 7-8 and 14-15) the stopper includes a reminder strap 15 [Fig.2,4 Col.2, line 37] configured to (capable to) attach to an article of clothing Fig.2 [where strap can be used to connect to clothing when plug inserted into cup opening, according to BRI; Col.2, lines 34-37]; and/or having a first end coupled to the insertable portion 14 Fig.2 [Col.2, lines 34-37] and a second end coupled to the cup 1 Fig.2,4 [via flange/skirt 8 Col.2, lines 34-37], wherein the strap 15 is used to prevent the stopper from becoming disengaged from the cup 1 [where cap 6 with spout 11 remains connected to container 1 Col.2, lines 13-14 and plug/cover 14 seals spout 11 Col.2, lines 34-37].  	in order to provide a milk container having a pouring spout that will prevent undesirable dripping or spillage [Col.1, lines 29-31].
 	It would have been obvious to one of ordinary skill in the art at the time the invention to modify the device of Thompson and Dai to provide the stopper, plug, and strap of Nowak, and one of skill would have been motivated to do so, in order to provide a milk container having a pouring spout that will prevent undesirable dripping or spillage.

 	As to claim 13, Thompson teaches wherein the hole 20 includes a contour Fig.5 to extend outwardly from the interior cavity Fig.5.

 	As to claims 16-17, Thompson teaches wherein the lid perimeter [of lid 18] is removably or fixedly coupled with the cup perimeter [peripheral edge 14 of cup 12] [Col.4,ll.4-7].
 	As to claim 19, Thompson teaches wherein the hole in the lid includes a contour to extend outwardly from the interior cavity Fig.5.

 	As to claim 20, Thompson teaches that the method further comprises aligning the circular opening over a breast during breast feeding [Fig.6 Col.4,ll.4-9].

Conclusion
   	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show further the general state of the art.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm Eastern Time.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781